Title: To George Washington from Major General Nathanael Greene, 29 December 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Monday [29 December 1777]

Col. Gibson of the Virgina State regiment sais there are a great number of his men left behind in Virgina and on the road—he wishes to send Lt Col. Brent and two Captains to collect the Straglers deserters and recruits that may be recruited for the Regiment. There will remain a sufficient number of Officers to command the men belonging to the Regiment after these Officers are gone. Col. Gibson thinks it necessary for the publick good and recommends the measure upon no other principles. I am with the greatest respect your Excellencies Obed. Servt

N. Greene

